DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 5 and 13 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A method comprising:
detecting, by a device, a first gesture, wherein the first gesture is a non-verbal movement detectable by the device; 
receiving, by a microphone of the device, first input audio representing a spoken utterance; determining, using data stored by the device, that the first gesture corresponds to a first command processing subsystem (CPS), wherein the data stored by the device indicates that the first gesture represents a request to invoke the first CPS and that a second gesture represents a request to invoke a second CPS; 
outputting, by the device, a first indication that the first CPS is processing the first input audio; 
in response to determining that the first gesture corresponds to the first CPS, sending, by the device to a speech-processing system, first data representing the first input audio and a second indication that the first data is to be processed by the first CPS, the speech-processing system capable of sending input data to the first CPS and the second CPS; 
receiving, from the speech-processing system, first response data; and 
outputting, by the device, first synthesized speech in a first speech style corresponding to the first CPS.
Rao (WO 2018/009897) teaches embodiments are disclosed for an example in-vehicle computing system for a vehicle. In some embodiments, a personalized interactive experience within the vehicle is provided responsive to identification of a user in the vehicle. The user may be identified based on biometric data detection, which may include eye tracking, pupil monitoring, and head tracking in some examples. Features of the in-vehicle computing system may be selectively provided based on the identified user and/or learned data relating to the user and/or conditions of the vehicle.
However, Rao does not teach the invention as claimed, especially determining, using data stored by the device, that the first gesture corresponds to a first command processing subsystem (CPS), wherein the data stored by the device indicates that the first gesture represents a request to invoke the first CPS and that a second gesture represents a request to invoke a second CPS; 
outputting, by the device, a first indication that the first CPS is processing the first input audio; 
in response to determining that the first gesture corresponds to the first CPS, sending, by the device to a speech-processing system, first data representing the first input audio and a second indication that the first data is to be processed by the first CPS, the speech-processing system capable of sending input data to the first CPS and the second CPS; 
receiving, from the speech-processing system, first response data; and 
outputting, by the device, first synthesized speech in a first speech style corresponding to the first CPS.
Hampiholi (US 2015/0053066) teaches methods are provided for adjusting a music output of a vehicle audio system based on driver movements performed while listening to the music. In one embodiment, a music output of a vehicle infotainment system is adjusted responsive to monitored user behavior inside a vehicle, the monitored user behavior manifesting a user mood. In another embodiment, the music output is adjusted based on each of a user mood and a control gesture, wherein both the user mood and the gesture are identified based on user information gathered from vehicle biometric sensors and cameras while music is playing inside the vehicle. 
However, Hampiholi does not teach the invention as claimed, especially determining, using data stored by the device, that the first gesture corresponds to a first command processing subsystem (CPS), wherein the data stored by the device indicates that the first gesture represents a request to invoke the first CPS and that a second gesture represents a request to invoke a second CPS; 
outputting, by the device, a first indication that the first CPS is processing the first input audio; 
in response to determining that the first gesture corresponds to the first CPS, sending, by the device to a speech-processing system, first data representing the first input audio and a second indication that the first data is to be processed by the first CPS, the speech-processing system capable of sending input data to the first CPS and the second CPS; 
receiving, from the speech-processing system, first response data; and 
outputting, by the device, first synthesized speech in a first speech style corresponding to the first CPS.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675